APPEAL OF FIRST NATIONAL BANK, JEROME, IDAHO.First Nat'l Bank v. CommissionerDocket No. 3726.United States Board of Tax Appeals3 B.T.A. 1165; 1926 BTA LEXIS 2461; April 3, 1926, Decided Submitted February 12, 1926.  *2461 W. Frank Gibbs, Esq., for the Commissioner.  *1165  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from the determination of deficiencies in income tax for the calendar years 1919 and 1920, in the amounts of $143.58 and $313.37, respectively.  By stipulation the taxpayer waived the allegations of error out of which the deficiency for the year 1919 arose.  The deficiency for the year 1920 arises out of an alleged error of the Commissioner in refusing to allow a deduction from income for bad debts.  The evidence does not establish the existence or worthlessness of the debts.  FINDINGS OF FACT.  The taxpayer is a banking corporation, organized under the banking laws of the United States, with its principal place of business at Jerome, Idaho.  In the year 1920 it charged off upon its books of account items aggregating $6,495.83 as losses on bad loans.  This amount was not claimed as a deduction upon the taxpayer's original return, but was claimed on a supplemental return and disallowed by the Commissioner.  The deficiency is $143.58 for the year 1919 and $313.37 for the year 1920.  Order will be entered accordingly.